 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CLINTON RANSOM,                                     No. 2:17-cv-1441-JAM-EFB PS
12                        Plaintiff,
13               v.                                       ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    STATE OF CALIFORNIA, COURTS
      COMMISSIONER; VOLUNTEERS OF
15    AMERICA; GRETCHEN ANGELE,
16                        Defendants.
17

18           Plaintiff seek leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

19   application makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

20   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

21           Determining that plaintiff may proceed in forma pauperis does not complete the required

22   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

23   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

24   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

25   below, plaintiff’s complaint must be dismissed for lack of jurisdiction.

26   /////

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. (citations omitted). Dismissal is appropriate based either on the lack of cognizable
10   legal theories or the lack of pleading sufficient facts to support cognizable legal theories.
11   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
20           Additionally, a federal court is a court of limited jurisdiction, and may adjudicate only
21   those cases authorized by the Constitution and by Congress. Kokkonen v. Guardian Life Ins. Co.,
22   511 U.S. 375, 377 (1994). The basic federal jurisdiction statutes, 28 U.S.C. §§ 1331 & 1332,
23   confer “federal question” and “diversity” jurisdiction, respectively. Federal question jurisdiction
24   requires that the complaint (1) arise under a federal law or the U. S. Constitution, (2) allege a
25   “case or controversy” within the meaning of Article III, § 2 of the U. S. Constitution, or (3) be
26   authorized by a federal statute that both regulates a specific subject matter and confers federal
27   jurisdiction. Baker v. Carr, 369 U.S. 186, 198 (1962). To invoke the court’s diversity
28   jurisdiction, a plaintiff must specifically allege the diverse citizenship of all parties, and that the
                                                          2
 1   matter in controversy exceeds $75,000. 28 U.S.C. § 1332(a); Bautista v. Pan American World
 2   Airlines, Inc., 828 F.2d 546, 552 (9th Cir. 1987). A case presumably lies outside the jurisdiction
 3   of the federal courts unless demonstrated otherwise. Kokkonen, 511 U.S. at 376-78. Lack of
 4   subject matter jurisdiction may be raised at any time by either party or by the court. Attorneys
 5   Trust v. Videotape Computer Products, Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).
 6           The complaint purports to assert claims against the State of California, Court
 7   Commissioner, Volunteers of America, and Gretchen Angele. ECF No. 1 at 2-3. The “Statement
 8   of Claim” section alleges as follows:
 9                   On July 10, 2017, [plaintiff] was illegally found guilty of an unlawful
                     detainer that was illegally served under the jurisdiction of the Sac.
10                   Small Claims Courts. [Plaintiff] was denied a trial by Jury when [he]
                     requested it through the courts. The Commissioner who sat through
11                   the case made an illegal Judgment that was against my favor. The
                     Judgment was influenced by the plaintiffs [in the state court action]
12                   perjured statement regard [sic] [plaintiff’s] service animal.
13   Id. at 5.
14           These allegations demonstrate that plaintiff seeks to challenge in this court an adverse
15   state court judgment. This court, however, is barred from entertaining such a challenge under the
16   Rooker-Feldman doctrine. That doctrine bars jurisdiction in federal district court if the exact
17   claims raised in a state court case are raised in the subsequent federal case, or if the constitutional
18   claims presented to the district court are “inextricably intertwined” with the state court’s denial of
19   relief. Bianchi v. Rylaarsdam, 334 F.3d 895, 898-99 (9th Cir. 2003) (quoting Feldman, 460 U.S.
20   at 483 n. 16). Rooker-Feldman thus bars federal adjudication of any suit where a plaintiff alleges
21   an injury based on a state court judgment or directly appeals a state court’s decision. Id. at 900 n.
22   4. Quite simply, the federal district courts lack subject matter jurisdiction either to conduct a
23   direct review of a state court judgment or to scrutinize the state court’s application of various
24   rules and procedures pertaining to the state case. Allah v. Superior Court of State of California,
25   871 F.2d 887, 891 (9th Cir. 1989); see also Branson v. Nott, 62 F.3d 287, 291-92 (9th Cir. 1995)
26   (finding no subject matter jurisdiction over section 1983 claim seeking, inter alia, implicit
27   reversal of state trial court action). “That the federal district court action alleges the state court’s
28   action was unconstitutional does not change the rule.” Feldman, 460 U.S. at 486.
                                                          3
 1          This court clearly lacks jurisdiction to review that state court’s small claims judgment and
 2   plaintiff’s complaint must be dismissed. Furthermore, it is clear that plaintiff cannot cure that
 3   jurisdictional defect through an amended complaint. Accordingly, the dismissal should be
 4   without leave to amend. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) (while the
 5   court ordinarily would permit a pro se plaintiff leave to amend, leave to amend should not be
 6   granted where it appears amendment would be futile).
 7          Accordingly, it is hereby ORDERED that plaintiff’s motion to proceed in forma pauperis
 8   (ECF No. 2) is granted.
 9          Further, it is RECOMMENDED that plaintiff’s complaint be dismissed without leave to
10   amend and the Clerk be directed to close this case.
11          These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
13   after being served with these findings and recommendations, any party may file written
14   objections with the court and serve a copy on all parties. Such a document should be captioned
15   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
16   within the specified time may waive the right to appeal the District Court’s order. Turner v.
17   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
18   DATED: November 8, 2018.
19

20

21

22

23

24

25

26

27

28
                                                        4
